Case 7:19-cr-OO410 Document 1 Filed on 02/14/19 in TXSD Page 1 of 3

limited

 

 

Sfates D'
AO 91 (Rev. 02/09) Criminal Complaint Q$§thm §§f§;§ig???©m&
UNITED STATES DISTRICT CoURT rea 21 § §§§§
for the
Southern District of Texas JHWM “)3» i:i`l’&diey@§ @i@§i§§
United States of America )
v. ) ,
Aaron AREVALo (u.s.c. /Y.o.B. 1990) ) Cas€ NO. /VE - f Q / @ 3 C)LQ `“/L/I
)
)
Defena’ant
CRIMINAL COM]’LAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date of 02/12/2019 in the county of HidalQO in the Southern District Of

Texas , the defendant violated Tit|e18 U. S. C. § Section 922 (g)(1)
, an offense described as folloWs:

 

The defendant did knowingly and unlawfully possess a Kel-Tec, mode|: P-i ‘l, 9mm pistol bearing serial number A9980
Which had previously traveled in and affected interstate commerce, after being convicted in a court of law for a felony
crime punishable by imprisonment for a term exceeding one year.

This criminal complaint is based on these facts:

SEE ATTACH|VlENT "A"

d Continued on the attached sheet.

Apiw»wl?

  

s/A , A?’F

 

dam qu~ mt

-,_|.u)wi§’

  

"`v l. ' .
Complaznant ’s Slgnaz‘ure

Alexander Estrada, Special Agent, ATF

 

Printed name and title
Sworn to before me and signed in my presence

"“ §M
Date, E,,é_/Y z,O/? /j._zhhv_ l%yé

Judge ’s signature /

City and gram lVchllen, Texas Peter E. Ormsby1 U.S. l\/lagistrate Judge

 

Prz`nted name and title

Case 7:19-cr-OO410 Document 1 Filed on 02/14/19 in TXSD Page 2 of 3

AO 91 (Rev. 02/09) Criminal Complaint

 

 

 

 

ATTACHMENT A

I, Alexander Estrada, being duly sworn, do hereby state that l am a Special Agent (S/A) With the Bureau of
Alcohol, Tobacco, Firearms and EXplosives (ATF), a Division of the United States Department of Justice, and
have been so employed since January l7, 2016. As a Special Agent With the Bureau of Alcohol, Tobacco,
Firearms and Explosives, l am vested With the authority to investigate violations of Federal laWs, including
Titles 18 and 26 of the United States Code.

This affidavit is in support of a criminal complaint charging Aaron Paul AREVALO (hereinafter referred to as
“AREVALO”), With the criminal violation set forth. The evidence available to me demonstrates that there is
probable cause to believe that AREVALO has violated Title 18 U.S.C 922(g)(l) Which provides as follows:

lt shall be unlawful for any person Who has been convicted in any court of, a crime punishable by
imprisonment for a term exceeding one year, to receive, possess, or transport any firearm or ammunition in or
affecting interstate or foreign commerce; or to receive any firearm or ammunition Which has been shipped or
transported in interstate or foreign commerce

Further, the Aftiant states as folloWs:

On or about February 8, 20l9, Edinburg Police Narcotics Investigator Arnaldo quuierdo Jr. received
information that AREVALO Was selling cocaine from a Motel 6 located in Edinburg, Texas.

On February 12, 2019, surveillance Was conducted on the aforementioned location. Edinburg Police g
Department lnvestigators Witnessed AREVALO exit a hotel room With a backpack donned, accompanied by
another individual and proceeded to board a Ford F-ISO pickup truck. While conducting mobile surveillance,
lnvestigator quuierdo Jr. Witnessed the same Ford F-l 50 make a sudden lane change Without signaling
Edinburg Police Officer Isaac Tamez assisted Edinburg Police Investigators by conducting the traffic stop of
the Ford F-lSO. `

`During the traffic stop, Edinburg Police Officer Edvvard Badillo made contact With AREVALO. As Officer
Badillo spoke to AREVALO he noticed a bulge in AREVALO’s pant pocket and asked What AREVALO had
in his pocket. AREVALO then pulled out a sock containing a glass-smoking pipe used to smoke illicit drugs.
AREVALO Was then placed under arrest for possession of drug paraphernalia Of`ficer Badillo also made
contact With the driver of the vehicle and asked if there Was any contraband inside of the vehicle. The driver
mentioned to Officer Badillo that there Was a backpack in the backseat of the vehicle. Officer Badillo then
received verbal consent to locate and search the backpack. The backpack Was later identified as the same
backpack previously Worn by AREVALO. A search of the backpack revealed 56.1 grams of cocaine, .5 grams
of methamphetamine, 2.9 ounces of marijuana and a firearm, to Wit: a Kel-Tec, model: P-l l, 9mm pistol
bearing serial number A9980.

___-____ h- ___
____

Case 7:19-cr-OO410 Document 1 Filed on 02/14/19 in TXSD Page 3 of 3

AO 91 (Rev. 2/09) Criminal Complaint

 

ATTACHMENT A

On February 13, 2019, AREVALO made statements to_ Edinburg Police Investigators, after waiving his
Miranda Rights, and admitted to possessing and claimed ownership of the aforementioned Kel~Tec pistol
Which was loaded with six (6) rounds of 9mm ammunition

Also on February l3, 2019, yourAffiant conducted a law enforcement query and found the following felony
convictions for AREVALO:

State of Texas v. Aaron Paul AREVALO - 398th Judicial District Court of Hidalgo County, Texas -
Possession with Intent to Deliver a Controlled Substance, to-wit: Cocaine in the amount of 4 grams or more but
less than 200 grams, a lst degree felony, under cause number CR-357-08-I in 2008 and sentenced to
community supervision for a period of ten (l0) years.

State of Texas v. Aaron Paul AREVALO ~ 398th Judicial District Court of Hidalgo County, Texas - Unlawful
Possession of a Firearm by a Felon, a 3rd degree felony, under cause number CR-5 175-15-1 in 20l5 and
sentenced to five (5) years in the Institutional Division of the Texas Department of Criminal Justice.

Your affiant spoke with ATF S/A Carlos Delgado Jr., who is a recognized expert in the interstate and foreign
commerce travel of firearms and ammunition. Based on the information your affiant provided S/A Delgado
about the firearm and ammunition possessed by AREVALO, S/A Delgado stated the firearm and ammunition
were manufactured outside of the State of Texas and therefore, previously traveled in interstate or foreign
commerce at sometime prior to being possessed by any person in the State of Texas.

Based on the above information, Aaron Paul AREVALO, was in possession of the above mentioned firearm
and ammunition in violation of Title 18, United States Code, Section 922(g)(l), on February l3, 20l9, in
Hidalgo County, Texas.

   

~// g/n, M’F/
A xander Estrada, Special Agent, ATF

 

Sworn to before me and subscribed in my presence,

%Z>M %/, /}// z,/?

Peter E. Ormsby, U.S. l\/lagistr Judge

